IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00316-CV

ILHAM K. EL-SALEH AND
MOHAMED MOOTI,
                                                           Appellants
v.

AHMAD ALDIRAWI,
                                                           Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 19-000601-CV-85


                                      OPINION


      Appellants Ilham K. El-Saleh and Mohamed Mooti appeal the trial court’s order

granting Appellee Ahmad Aldirawi’s motion to dismiss the counterclaim filed by them

under the Texas Citizens Participation Act (“TCPA”). Aldirawi files a motion to dismiss

this appeal for lack of jurisdiction asserting that the order being appealed is a non-

appealable interlocutory order. El-Saleh and Mooti have responded to the motion to

dismiss. We grant Aldirawi’s motion and dismiss this appeal for lack of jurisdiction.
        Generally, Texas appellate courts possess jurisdiction only over final judgments.

Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881, 886 (Tex. App.—Houston [1st Dist.] 2015,

no pet.) (citing Rusk State Hosp. v. Black, 392 S.W.3d 88, 92 (Tex. 2012)). The appellate

courts have jurisdiction over an interlocutory appeal only when authorized by statute.

CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011).

        Section 51.014(a)(12) of the Civil Practice and Remedies Code authorizes an

interlocutory appeal from an order denying a motion to dismiss filed under Section

27.003 of the TCPA. TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.014(a)(12) and 27.003. See

also Schlumberger, 472 S.W.3d at 886.       However, there is no statute authorizing an

interlocutory appeal from an order granting a TCPA motion to dismiss. Id.; see also Tex.

Custom Wine Works, LLC v. Talcott, No. 07-19-00186-CV, 2019 WL 3978580, at *1 (Tex.

App.—Amarillo Aug. 22, 2019, no pet.) (per curiam) (order of severance and dismissal)

(“[T]here is no statute authorizing an appeal from an interlocutory order granting a

motion to dismiss filed under the TCPA.”); Seekra Realty, LLC v. Garner Paving & Constr.,

Ltd., No. 14-18-00984-CV, 2019 WL 613530, at *1 (Tex. App.—Houston [14th Dist.] Feb.

14, 2019, no pet.) (mem. op.) (“No statutory authority exists . . . for an interlocutory appeal

from the grant of a motion to dismiss under the TCPA.”) (emphasis in original).

        Appellants argue that an interlocutory appeal is permissible under TCPA section

27.008(b).

        We disagree. That statute provides that “[a]n appellate court shall expedite
        an appeal or other writ, whether interlocutory or not, from a trial court
        order on a motion to dismiss a legal action under Section 27.003 or from a
        trial court's failure to rule on that motion in the time prescribed by Section


El-Saleh v. Aldirawi                                                                     Page 2
        27.005.” TEX. CIV. PRAC. & REM. CODE § 27.008(b). It does not expressly
        confer a right to interlocutory appeal.

Schlumberger, 472 S.W.3d at 887.

        As the Schlumberger court notes, prior to the enactment of Section 51.014(a)(12) in

2013, “the only statute explicitly providing for interlocutory appeals related to TCPA

motions was Section 27.008(a) of the Civil Practice and Remedies Code, providing that

the moving party could appeal when a TCPA motion to dismiss was denied by operation

of law.” Id. at 886.    Section 51.014(a)(12) was evidently enacted to resolve a split in

authority regarding “whether a party could also bring an interlocutory appeal from a

trial court’s order on such a motion.” Id. at 886-87. Section 51.014(a)(12) now expressly

permits an interlocutory appeal only from an order denying a motion to dismiss. Id. at

887. “By contrast, no statute expressly provides for interlocutory appeal of an order that

grants such a motion.” Id.

        Appellants’ argument regarding the statutory construction of the TCPA is not

persuasive.

        Our primary objective when construing a statute is to give effect to the
        intent of the Legislature, “which, when possible, we discern from the plain
        meaning of the words chosen.” State v. Shumake, 199 S.W.3d 279, 284 (Tex.
        2006). Provided a statute is unambiguous, we adopt the interpretation its
        plain language supports unless that interpretation would lead to absurd
        results. TGS–NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex.
        2011). We do not construe section 27.008(b) in isolation or without regard
        for section 51.014(a)(12). See Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881,
        887 (Tex. App.—Houston [1st Dist.] 2015, no pet.). In light of section
        51.014(a)(12), section 27.008(b) cannot be read to authorize an interlocutory
        appeal by either party of an order granting dismissal under section 27.003.
        Schlumberger, 472 S.W.3d at 887 (stating that § 27.008(b) “does not expressly
        confer a right to interlocutory appeal”). Rather, we find section 27.008(b)
        requires a court of appeals to expedite the appeal of an order under section

El-Saleh v. Aldirawi                                                                      Page 3
        27.003, whether it is from the denial of a motion to dismiss immediately
        appealable under section 51.014(a)(12), or from a final judgment resulting
        from the grant of a motion to dismiss.

Trane US, Inc. v. Sublett, 501 S.W.3d 783, 786 (Tex. App.—Amarillo 2016, no pet.)

(footnotes omitted).

        Accordingly, we grant appellee’s motion and dismiss the appeal for want of

jurisdiction.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed January 15, 2020
[CV06]




El-Saleh v. Aldirawi                                                                 Page 4